                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

PAUL JOSEPH FREEMAN,

      Plaintiff,

v.                                              CASE NO. 3:18cv409-MCR-CJK

GLENN A. FINE, Acting Inspector
General of the Department of Defense,

     Defendant.
________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated November 6, 2018. ECF No. 16. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                      Page 2 of 2


      2.    Defendant’s Motion to Dismiss and/or Motion for More Definite

Statement as to Counts Two and Three, ECF No. 12, is GRANTED, and counts two

and three of the complaint are DISMISSED WITH PREJUDICE.

      3.    This case is referred to the assigned Magistrate Judge for further

proceedings on count one of the complaint.

      DONE AND ORDERED this 14th day of December 2018.




                                      s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:18cv409-MCR-CJK
